DETAILED ACTION
Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1, 5, and 11 and their dependent thereof, the prior of record, specifically  Wright et al. (US Patent No. 9,229,102) and Mahler et al. (US 2007/0188169) discloses measuring a distance by using a radar, comprising: receiving a radar signal reflected from a target object by passing through a target obstacle; estimating material of the target obstacle by using an obstacle material learning result which uses a waveform of a reference radar signal, and by using a waveform of the reflected radar signal; estimating a thickness of the target obstacle by using an obstacle thickness learning result which uses a frequency feature of the reference radar signal, and by using a frequency feature of the reflected radar signal.
	However, none of the prior art cited alone or in combination provides the motivation to teach calculating a distance to the target object by using a permittivity according to the material of the target obstacle, and by using the thickness of the target obstacle, wherein the calculating of the distance to the target object includes: calculating a first distance to the target object by using a velocity of the reflected radar signal and a receiving time of the reflected radar signal; generating an error compensation value according to the permittivity and the thickness of the target obstacle; and calculating a second distance to the target object by reflecting the error compensation value in the first distance.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648